PER CURIAM:
In this original proceeding, following ex parte presentation on August 18, 1966, this court issued an order, to show cause directing the respondents to appear before this court on the 26th day of August, 1966, and to show cause, if any they had, why the district court action filed in the district court of Silver Bow County, and entitled Harry M. Johnson, Plaintiff, vs. Metro *140Sanitary & Storm Sewer District No. 1, Special Improvement District, and Yera O’Connell, Hubert J. Johnson, and Gary F. Garrett, County Commissioners of Silver Bow County, Montana, and Ex Officio Commissioners of Metro Sanitary & Storm Sewer District No. 1; and John E. Jones, Treasurer of Silver Bow County, Defendants, should not be dismissed with prejudice as moot.
Respondents on the return day filed a reply to the order to show cause and the matter was heard in argument before the court and respondents were granted wide latitude in covering the constitutional questions they maintained were raised by the complaint.
However, at the conclusion of the argument, and following consideration of all factors raised by the complaint and in oral argument, we cannot perceive that a valid attack has been made upon the constitutionality of the Legislative Acts being questioned and in our opinion the only purpose of the action filed in the district court was to further harass, harm and delay the proceedings of the Metro District and to hinder and cancel the sale of bonds, and by reason thereof respondents should be permanently enjoined from proceeding with the above-entitled action.
Now therefore, it is hereby ordered that the Respondents, and each thereof, be and they are hereby, enjoined from proceeding further with said action and the district court of the second judicial district of the State of Montana, in and for the County of Silver Bow, is hereby directed, in furtherance of this injunction, to make and enter an order dismissing said above entitled action, with prejudice.